Title: From John Adams to John Adams, 18 November 1823
From: Adams, John
To: Adams, John



My dear grandson.
Montezillo 18th November 1823.Where Adams from a noisy world withdrew

Your account of the first part of your journey, is quite as entertaining and instructive as is that of the latter part, recorded in your former letter. The seventy persons on board the steam boat who were obliged to sleep in mats covered with a blanket, reminded me of my excellent friend and physician, Dr Holbrook’s account of the treatment of the small pox in Canada when our Revolutionary army was there. I am endeavouring to persuade him to write a history of it. It is as horrible as your steam boat adventure was laughable. That history of war, pestilence, and famine, united to destroy our army, has been hitherto concealed from the public but you young philosophers ought to inquire into it. A canal of fifteen rods in length, and deep and large, dug every day and filled up every night, with human bodies, perished under the small pox, is a scene of horror that my paralytic nerves cannot contemplate.
Tell your Father, that I have assembled a council of interpreters, who are copying those records that he remembers very well—Mr Marston, Mr Apthorp, Mr Hills, Mr Shaw, Lawyer George Adams, Miss Elizabeth Cooms, Miss Louisa Foster and some other ladies and gentlemen are employed in the work. I feel a little like Pisistratus when he assembled the learned men of all Greece for a compilation of Homer; We have no news here but that Buckingham has got into another scrape; indicted for a libel on the Russian Consul Eustaphieve.
I know very well that you can be sober sometimes: you can go from grave to gay and from gay to grave; but I think the severe is gradually prevailing over the lively and I hope in time will entirely conquer your wild rattle about selfishness and the dark side of human nature and teach you to delight in contemplating her lovely virtues; her sublime intelligence; her moral and social qualities: I wish you could be here the day after tomorrow: and then we should have the major part of your family.
Love to all the family 
John Adamsby order attest.
George Washington Adams who, having received your No 2 and a letter from Mother proposes to answer both with all the speed he can master. You will see from the above) interrupted.
Grandfathers P.S. Your hours fly so lightly that I fear that you will not relish the company of Saunders and Plowden, Bracton and Littleton.
resumed (that Grandfather is much better than when he last wrote: St Anthony flags in the contest with Dr Holbrook and cold as the weather is Grandfathers spirits defy the foul fiend. I am spending the week here in study; having committed to Mr Cruft any business which Thanksgiving week may possibly produce. It shall be my aim to sacrifice no hour which can sooth or animate the declining age of him who is by us both alike venerated and beloved. Charles is expected tonight. It was impossible to send your fishing pole as I expected, but it shall travel immediately on my return to Boston. Requesting my Mother to take care of her health for all our sakes and asking respectful remembrance to my Father, with love to all your circle I remain your affectionate brother.
